Supreme Court of Florida
                                  ____________

                                  No. SC19-714
                                  ____________

                              GROVER B. REED,
                                 Appellant,

                                        vs.

                             STATE OF FLORIDA,
                                  Appellee.

                                  March 19, 2020

PER CURIAM.

      We have for review Grover B. Reed’s appeal of the trial court’s order

denying Reed’s successive postconviction motion filed pursuant to Florida Rule of

Criminal Procedure 3.851. We have jurisdiction. See art. V, § 3(b)(1), Fla. Const.

      In his motion, Reed sought relief from his sentence of death, raising claims

predicated on the United States Supreme Court’s decision in Hurst v. Florida, 136

S. Ct. 616 (2016), and this Court’s decision on remand in Hurst v. State, 202 So.

3d 40 (Fla. 2016), receded from by State v. Poole, 45 Fla. L. Weekly S41 (Fla. Jan.

23, 2020). Reed’s sentence of death became final in 1990, before the Supreme

Court decided Ring v. Arizona, 536 U.S. 584 (2002). See Reed v. State, 560 So. 2d
203 (Fla.), cert. denied, 498 U.S. 882 (1990). Accordingly, we ordered Reed to

show cause as to why we should not affirm the trial court’s order pursuant to our

decision in Hitchcock v. State, 226 So. 3d 216, 217 (Fla.), cert. denied, 138 S. Ct.

513 (2017), which precludes the retroactive application of Hurst v. Florida and

Hurst v. State to defendants (like Reed) whose sentences of death were final when

Ring was decided.

      Since then, however, we decided Poole, 45 Fla. L. Weekly S41, which is

dispositive here. Pursuant to Poole, there is no Hurst v. Florida or Hurst v. State

error in Reed’s case because a unanimous jury finding establishes the existence of

at least one statutory aggravating circumstance beyond a reasonable doubt. See

Poole, 45 Fla. L. Weekly at S48 (“reced[ing] from Hurst v. State except to the

extent it requires a jury unanimously to find the existence of a statutory

aggravating circumstance beyond a reasonable doubt” as required by Hurst v.

Florida); see also McKinney v. Arizona, 140 S. Ct. 702, 707 (2020) (holding that,

under Hurst v. Florida, “a jury must find the aggravating circumstance that makes

the defendant death eligible,” but that a jury “is not constitutionally required to

weigh the aggravating and mitigating circumstances or to make the ultimate

sentencing decision within the relevant sentencing range”). In Reed’s case, two of

the four statutory aggravating circumstances found by the trial court—the capital

felony was committed during the commission of a sexual battery and for pecuniary


                                         -2-
gain—are established because Reed’s jury found him guilty of the

contemporaneous crimes of sexual battery and robbery. See Reed, 560 So. 2d at

204, 205 n.1.

      Accordingly, we affirm the trial court’s order denying relief.

      It is so ordered.

CANADY, C.J., and POLSTON, LAWSON, and MUÑIZ, JJ., concur.
LABARGA, J., concurs in result only with an opinion.

NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION AND,
IF FILED, DETERMINED.

LABARGA, J., concurring in result only.

      In Hitchcock v. State, 226 So. 3d 216 (Fla. 2017), where the defendant’s

death sentence was final when Ring v. Arizona, 536 U.S. 584 (2002), was decided,

this Court denied the retroactive application of Hurst v. Florida, 136 S. Ct. 616

(2016). In light of Hitchcock, Reed is similarly not entitled to the retroactive

application of Hurst v. Florida.

      However, in denying relief, the majority relies on State v. Poole, 45 Fla. L.

Weekly S41 (Fla. Jan. 23, 2020), a wrongfully decided opinion to which I

strenuously dissented. Consequently, I can concur only in the result.

An Appeal from the Circuit Court in and for Duval County,
     Marianne L. Aho, Judge - Case No. 161986CF006123AXXXMA

Martin J. McClain of McClain & McDermott, P.A., Fort Lauderdale, Florida,

      for Appellant

                                         -3-
Ashley Moody, Attorney General, and Charmaine M. Millsaps, Senior Assistant
Attorney General, Tallahassee, Florida,

      for Appellee




                                     -4-